tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax number release date uil code certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective match 20xx your determination_letter dated october 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for one of more of the purposes identified in sec_501 your constitutive document provides your purpose is to improve the health welfare and morale of the members and family of a specified work unit your principal activities have consisted of staging social and recreational gatherings designed to boost the morale of the members of the work unit these purposes and activities do not fulfill the organizational and operational requirements for an organization described in sec_501 accordingly your exempt status is revoked effective march 20xx contributions to your organization are no longer deductible under sec_170 after march 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury irs te_ge exempt_organizations internal_revenue_service i date october taxpayer_identification_number form tax_year s ended person to contact id number contact numbers toll free long distance fax manager’s name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely for maria hooke director exempt_organizations examinations enclosures report of examination form_6018 form 886-a publication publication letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20x x date of notice october 20xx issues whether from federal_income_tax under sec_501 of the internal_revenue_code should be revoked due to its failure to respond and produce records to substantiate that they meet the organizational and operational_test which qualified for exemption facts the form 1023-ez on october 20xx and was granted tax-exempt status as a c on october 20xx with an effective date of march 20xx applied for tax-exempt status by filing an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the activities and operations align with their approved exempt status web-site it indicates the organization does not exists on their your formation document your bylaws in part state your purpose and objectives are per the state of records copy attached from state web-site to improve the health welfare and morale of the member of the and their families for the president no response came from the president at this number but then had contact the form 1023-ez application list the phone number of of with the treasurer from a returned call at the number the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the tax_year december 20xx in furtherance of your purposes you host two bbq parties to help boost the morale of the maintenance squadron any donations from individuals or companies are used to provide for the two bbqs parties or going away gifts for people leaving the squadron correspondence for the audit was as follows department of the treasury - internal_revenue_service form 886-a crev page -1- e form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx o o o o o o letter rev with form_4564 information_document_request idr and publication was mailed to the organization on june 20xx with a response date of july 20xx this letter was received by the organization received partial response from organization on october 20xx this included the constitution and by laws of the organization neither one being state stamped or state approved a list of activities a budget for the year and a copy of one formal meeting minutes letter 3844-b rev with attachments was mailed certified to the organization on january 20xx with a response date of february 20xx article number per the united_states postal service usps tracking this was received on january 20xx pincite as delivered to agent however this letter was received back at the internal_revenue_service on february 20xx showing as insufficient address on the envelope with the return receipt received unsigned on february 20xx letter 3844-b february 20xx letter returned as undeliverable due to insufficient address march 20xx received another partial response from the organization this contained a more detailed financial report of revenues and expenses for the year under examination may 20xx letter 3844-b with idr the letter including the organization’s determination files was mailed certified to the organization per the address located on idrs with a respond date of june 20xx article number per usps tracking this was received by the organization on may 20xx pincite am e telephone contact for the audit was as follows o o july 20xx called the phone number listed on the form_1023 application_for the president of to please call me back and left a voice message for the president july 20xx received a voice message back from the treasurer secretary and he left a phone number this officer of the org and had to leave a message of my own left my name phone number and best time to call ll attempted to return the call to o august 20xx no response called the phone number listed on the form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx form 1023-ez application_for the president and phone number for the treasurer secretary and had to leave a voice message because no one answered either line august 20xx received a call back from the treas sec explained that we needed better worded articles of association purpose and dissolution clauses with date signed by officers meeting minutes for the year to which he said that was all he indicated he would get that information to me within the week also asked if there was just one august 20xx no reply called number of the treas sec and left a voice message to call me september 20xx still no reply called and spoke with treas sec and explained we still did not receive our information he said because they are onan said we would wait another week that the mail is sometimes slow going out or coming in november 20xx after receiving a response and still having questions called both the president and treas sec and left a message that needed to talk to them february 20xx left a voice message with treas sec to obtain additional information from the org april 20xx had to leave another voice message to treas sec to call me back november 20xx spoke with treas sec to explain what was needed and he indicated he would get the information to me as soon as he could february 20xx stayed later to contact officer of organization explained we needed additional information and what was treas sec said he would mail information to me within the week august 20xx contacted treas sec to ask if they were going to reply to the last idr sent them he knew nothing about it and checked his mailroom and found it after sitting there over a month he said he would look at it and respond to me gave him until august 20xx to reply july 20xx attempted to contact treas sec and left messages to have him call me called and left a message with another august 20xx no reply from org department of the treasury - internal_revenue_service form 886-a rev page -3- form_886 a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx military officer at the base to have the treas sec call me o september 20xx attempted a conference call with upper management and with the officer of the organization and finally reached them was unable to connect all three of us asked about them responding and he indicated they are extremely busy with hurricanes in planes maintained for trips to him until october 20xx to respond or letter of revocation would be going out to them for aide to the area thickened gave their group is getting law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational form 886-a crev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 regulation sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information department of the treasury - internal_revenue_service form 886-a crev page -5- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organization’s position taxpayer's position is unknown at this time government’s position based on the above facts the organization did not respond to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the termination of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked it is the irs's position that the organization failed to establish that it meets the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose accordingly the form 886-a crev department of the treasury - internal_revenue_service page -6- department of the ‘treasury - internal_revenue_service form_886 a explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx organization's exempt status is revoked effective january 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after january 20xx form 886-a rev page -7- department of the treasury - internal_revenue_service
